Title: From Thomas Jefferson to Francis Eppes, 16 January [1793]
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Philadelphia Jan. 16. [1793]

Your favor of the 2d. inst. is duly recieved, and in answer to your enquiries about the prospect of foreign demand for wheat I answer that it will be undoubtedly great. Something like a famine may be apprehended thro’ the greater part of France. Spain is buying largely. And I am assured from good authority that England will want a good deal. Her ports were opened to the reception of it for home consumption in November, which was very early indeed for the price to be already up to the importation price. The demands in the West Indies are always considerable: but we now furnish the whole consumption to the French West Indies which used to be chiefly supplied from France. In addition to this the military they have sent over require 40,000 dollars worth of provisions a month, which is regularly purchased for them here. So that the price cannot but be high. I think the best rule is, never to sell on a rising market. Wait till it begins to fall. Then indeed one will lose a penny or two, but with a rising market you never know what you are to lose. My love to Mrs. Eppes and the family. Jack is well. Adieu your’s affectionately

Th: Jefferson

